     0:20-cv-01158-RBH            Date Filed 02/12/21           Entry Number 62           Page 1 of 2




                             UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF SOUTH CAROLINA
                                  ROCK HILL DIVISION

  James R. Rose,                    )                      Civil Action No.: 0:20-cv-01158-RBH
                                    )
       Plaintiff,                   )
                                    )
  v.                                )                      ORDER
                                    )
  Bryan Sterling,                   )
                                    )
       Defendant.                   )
____________________________________)

          This matter is before the Court for review of the Report and Recommendation ("R & R") of

   United States Magistrate Judge Paige J. Gossett, who recommends granting Defendant’s motion for

   judgment on the pleadings and denying Plaintiff’s motion for summary judgment.1 See ECF No. 52.

          The Magistrate Judge makes only a recommendation to this Court. The recommendation has

   no presumptive weight, and the responsibility to make a final determination remains with this Court.

   See Mathews v. Weber, 423 U.S. 261, 270–71 (1976). The Court is charged with making a de novo

   determination of those portions of the R & R to which specific objection is made, and the Court may

   accept, reject, or modify, in whole or in part, the recommendation of the Magistrate Judge or

   recommit the matter with instructions. See 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b).

          No parties have filed objections to the R & R, and the time for doing so has expired.2 In the

   absence of objections to the R & R, the Court is not required to give any explanation for adopting

   the Magistrate Judge's recommendations. See Camby v. Davis, 718 F.2d 198, 199–200 (4th Cir.



      1
               The Magistrate Judge issued the R & R in accordance with 28 U.S.C. § 636(b) and Local Civil
    Rule 73.02 (D.S.C.).
      2
                Defendant’s objections were due by January 6, 2021, and the Court extended the due date for
    Plaintiff’s objections to January 28, 2021. See ECF Nos. 52, 53, & 57.
  0:20-cv-01158-RBH           Date Filed 02/12/21       Entry Number 62         Page 2 of 2




1983). The Court reviews only for clear error in the absence of an objection. See Diamond v.

Colonial Life & Acc. Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (stating that "in the absence of a

timely filed objection, a district court need not conduct de novo review, but instead must ‘only

satisfy itself that there is no clear error on the face of the record in order to accept the

recommendation'" (quoting Fed. R. Civ. P. 72 advisory committee's note)).

        Having found no clear error, the Court ADOPTS the Magistrate Judge's R & R [ECF No.

52], DENIES Plaintiff’s motion for summary judgment [ECF No. 28], GRANTS Defendant’s

motion for judgment on the pleadings [ECF No. 29], and DISMISSES Plaintiff’s Amended

Complaint with prejudice.

        IT IS SO ORDERED.



Florence, South Carolina                                        s/ R. Bryan Harwell
February 12, 2021                                               R. Bryan Harwell
                                                                Chief United States District Judge
